PEE CURIAM.
This case has been very fully and satisfactorily discussed by the learned judge who presided at the circuit. His statement of the ease and a part of his opinion are given above.
We And:
1. That the conduct of Rowland Cromelien in accepting and acting under his wife's power of attorney, his express admissions in the correspondence with George E. Hand, and his admissions in the hill in equity filed by him March 13, 1868, establish beyond controversy his execution of the deed to the land in question to Washington Cromelien in 1842, and that of the latter’s deed to Amelia Cromelien, and make clear that the legal title to the land was in Amelia Cromelien from 1842 to the date of the foreclosure sale, in 1867.
2. That there is no evidence in the record, available to Rowland Oromelien, having the slightest tendency to show that Amelia Crom-elien held the title in trust for Rowland Cromelien, or that Rowland Oromelien had any equitable interest in the land.
3. That George; E. Hand was the solicitor of Rowland Cromelien merely to defend him against the claim of Robinson as to his personal indebtedness, and not with respect io any interest in the mortgaged premises; that Hand fully and explicitly repudiated, more than four years before the foreclosure, any relation of attorney and client be*348tween him and Rowland which could impose on him an obligation to preserve the interest of Rowland in the land as against his wife; and that, under these circumstances, the correspondence between Hand and Rowland defining their relations, and containing admissions and statements as to the existence of the legal title in Amelia Cromelien, were not privileged, and were admissible in favor of Hand and his representatives.
4.' That certainly from 1868, when Rowland Cromelien filed his bill in equity against Daniel Hand, G-eorge Hand, and Amelia Crome-lien, Rowland knew that Daniel Hand and the others repudiated any claim on his part of an interest in the land as client or cestui qui trust, and no circumstances are shown which will excuse the laches necessarily involved in the delay of 23 years in thereafter filing the bill herein.
5. That the bill was properly dismissed in the court below — First because the claim of Rowland Cromelien’s devisees is barred by laches; and, second, because, even if not so barred, the claim on the evidence has no merit in it.
The decree of the circuit court is affirmed, with costs.